Citation Nr: 0603916	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  96-48 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
eye macular dysplasia and degeneration, and, if so, whether 
the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran's DD Form 214 indicates he served on active duty 
from January 1985 to September 1992, and also indicates that 
he had prior active duty of approximately one year and three 
months.  A request for additional service medical records 
sent to the Department of the Army indicates the veteran 
served on active duty from October 1983 to September 1992.  
On his application for compensation or pension, the veteran 
reported that he entered active duty in October 1983.  There 
is no indication in the record that the Regional Office 
attempted to verify the veteran's dates of service; 
therefore, for purposes of this appeal, the Board accepts 
that the veteran served on active duty from October 1983 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which determined that no new and material 
evidence had been submitted in order to reopen the veteran's 
claim for entitlement to service connection for left eye 
macular dysplasia and degeneration.  

The Board also notes that, during the pendency of this 
appeal, the veteran moved from Texas to North Carolina.  
Accordingly, his claims file was transferred from the Houston 
RO to the RO in Winston-Salem, North Carolina.  

FINDINGS OF FACT

1.  In an April 1993 rating decision, the RO denied 
entitlement to service connection for left eye macular 
dysplasia and degeneration.  The veteran did not appeal that 
decision, and it became final.

2.  Evidence received since the final April 1993 RO decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  




3.  There is no competent medical evidence of record relating 
the veteran's current left eye macular dysplasia to any 
disease or injury which occurred during active military 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for left eye macular 
dysplasia and degeneration has been received, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  Left eye macular dysplasia and degeneration was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that, at a medical 
examination conducted in July 1982, the veteran's eyes were 
normal and his visual acuity was 20/20 bilaterally.  On the 
associated report of medical history, the veteran denied 
having eye trouble.  In January 1984, the veteran was treated 
for bilateral conjunctivitis.  At a medical examination in 
January 1984, the examiner noted the veteran had an infection 
of conjunctivitis in the left eye that was resolving.  The 
veteran indicated he was taking medication for his eyes.  At 
examinations conducted in November 1984, August 1991, and 
August 1992, the veteran's eyes were normal on clinical 
evaluation and his visual acuity was 20/20 bilaterally.  On 
the associated reports of medical history, the veteran denied 
having eye trouble.  




In October 1992, the veteran file a formal claim for 
entitlement to service connection for conjunctivitis and 
defective vision, among other things.  

The veteran was afforded a VA eye examination in December 
1992.  He reported his medical history to the examiner, 
including his conjunctivitis infection in service.  The 
examiner noted the veteran does not see as well as he did 
previously but noted the veteran had no other eye condition.  
The diagnosis was water vacuoles of the lenses and macular 
dysplasia with degeneration of the left eye.  The examiner 
did not provide an opinion as to whether these disabilities 
were related to the veteran's military service.  

In a rating decision dated April 1993, the RO denied service 
connection for acute conjunctivitis of the left eye, noting 
there was no residual disability found.  The RO also denied 
service connection for bilateral water vacuoles of the lenses 
and macular dysplasia and degeneration of the left eye, 
noting the veteran's service medical records did not show any 
treatment for those conditions and that the December 1992 VA 
examination showed the veteran had normal visual acuity.  

The veteran submitted a written statement, dated March 1994, 
wherein he requested his claim for service connection for 
bilateral eye problems be reopened.  The veteran also 
submitted a written summary of evaluation, dated February 
1994, from C.A.M., Capt., USAF, MC, and D.K.S., Maj., USAF, 
MC, an ophthalmology resident and chief of retina service, 
respectively, at the Ophthalmology Department of the Willard 
Hall Medical Center.  The veteran explained that this 
evaluation was conducted while he was in the U.S. Army 
Reserve.  The veteran was seen for retinal evaluation and 
reported a history of progressive metamorphopsia in the left 
eye since 1988.  After examining the veteran, the impression 
was as follows: "asymmetric (OS>OD) pigmentary maculopathy 
with evidence of widespread changes in the outer retinal 
segment, uncertain etiology.  This disease process became 
symptomatic during active duty with the Army.  Differential 
diagnosis includes fleck retinal dystrophy (fundus flavi 
variant), pattern dystrophy, and toxic/metabolic retinal 
disease."  


In October 1994, the RO issued a rating decision in which it 
determined that new and material evidence had not been 
submitted to reopen the claim for macular dysplasia and 
degeneration of both eyes.  The RO noted the evidence 
submitted by the veteran was considered cumulative, in that 
it summarized or referred to evidence previously considered.  

In March 1995, the veteran submitted a timely notice of 
disagreement as to the October 1994 rating decision, wherein 
he stated that his problem had worsened, and requested 
reevaluation of his claim.  He also stated that he had 
received a diagnosis in 1988 at the 97th general military 
hospital in Frankfurt, Germany, but did not indicate what the 
diagnosis was.  He also stated that he had a physical 
examination in 1993 with the Individual Ready Reserve at 
which it was determined that he had a retinal problem.  The 
veteran stated that he was told his problem had to have 
occurred during active duty because it was not possible to 
develop the problem in 90 days from the time he was separated 
from service.  

The veteran perfected his substantive appeal to the Board in 
November 1996 as to the denial of his claim for service 
connection for left eye macular dysplasia and degeneration.  
Later that month, the RO sent the veteran a letter advising 
that he was placed on a list for a Travel Board hearing and 
that he would be notified of the date and time of the hearing 
at a later date.  

In October 2000, the veteran submitted a statement requesting 
his entire claims file be sent to him.  His request was 
completed in January 2001.  

In August 2001, the RO requested additional service medical 
records from the Department of the Army for the time period 
the veteran indicated he received treatment in Frankfurt, 
Germany.  However, in September 2001, the RO was notified 
that no additional records were found for the veteran.  

In October 2001, the RO sent the veteran a letter advising 
that he had missed his scheduled VA examination and that he 
should respond indicating whether he was willing to report to 
an examination.  In a written statement received in October 
2001, the veteran indicated he did not want VA to contact him 
or send him any further correspondence.  The RO did not 
accept this statement as a withdrawal of his appeal.  

In January 2002, the RO issued a supplemental statement of 
the case (SSOC) which outlined the evidence received and 
pertinent laws in reference to the veteran's claim for 
service connection for macular dysplasia and degeneration of 
the left eye.  The SSOC also acknowledged the veteran's 
October 2001 written statement, and requested the veteran 
inform the RO if he wanted to withdraw his appeal.  

In September 2002, the RO sent the veteran a letter informing 
him that a Travel Board hearing was scheduled for October 
2002.  The veteran did not appear for the hearing.  

In October 2002, the veteran was sent a letter informing him 
that his appeal was certified to the Board and also informed 
him of various options he could take at that point, including 
submitting new evidence.  

In October 2002, the Board determined that additional 
development needed to be taken in this case.  In a February 
2003 letter, the Board requested the veteran confirm whether 
he wanted to withdraw his appeal, and if not, advised him 
that he would be required to undergo examination in 
conjunction with his appeal.  In August 2003, the Board 
remanded the veteran's claim in order for the veteran's 
address to be verified, to clarify whether the veteran wished 
to withdraw his appeal, request the veteran provide contact 
information for medical providers from whom he received 
treatment, and for a VA examination to be conducted.  

In April 2004, the veteran was informed by letter that the 
Appeals Management Center (AMC) in Washington, DC would be 
working on his appeal and that he would be notified of the 
date and time of the VA examination.  He was also informed 
that if he failed to report for his examination, his appeal 
could be denied or disallowed.  Later that month, the veteran 
was notified by letter that his VA examination was scheduled 
for May 2004.  The Board notes that both letters were sent to 
the address on file for the veteran in Fort Bragg, North 
Carolina.  In April 2004, the AMC was contacted by residents 
of the address in Fort Bragg, North Carolina, who indicated 
the veteran no longer lived at that address.  

In October 2004, the AMC contacted the postmaster in Fort 
Bragg, North Carolina, requesting a new address for the 
veteran.  There is no indication in the record that a 
response was received to this request.  

In March 2005, the AMC sent a duplicate of the April 2004 
letter to the Fort Bragg, North Carolina address.  This 
letter was returned marked "undeliverable" as addressed.  
In April 2005, the AMC noted that mail sent to the Fort Bragg 
address continued to be returned and that the postmaster 
search produced no results.  

In May 2005, information was received from the Social 
Security Administration listing an address for the veteran in 
Fort Rucker, Alabama.  In May 2005, the AMC sent a duplicate 
of the April 2004 letter to the Fort Rucker address.  The 
letter informed the veteran that it was his responsibility to 
keep VA informed of his address, but the letter was returned 
marked "undeliverable" as addressed.  In July 2005, the AMC 
contacted the postmaster in Fort Rucker, Alabama, requesting 
a new address for the veteran.  The postmaster responded that 
the veteran was not known at that address.  

In December 2005, the AMC issued an SSOC which continued the 
denial of the veteran's claim for service connection for 
macular dysplasia and degeneration of the left eye.  The AMC 
noted the claim was decided on the evidence of record since 
no additional response or evidence had been received from the 
veteran and he had failed to report for the scheduled VA 
examination.  The SSOC was sent to the Fort Rucker, Alabama 
address.  

In December 2005, the veteran's representative submitted a VA 
form 646 which states they rest the appeal on the answer to 
the statement of the case and have no further argument to 
submit in conjunction with this claim.



II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In an April 2004 letter, the RO informed the veteran of the 
types of evidence needed to substantiate his claim, as well 
as its duty to assist him in substantiating his claim under 
the VCAA.  In addition, the discussions in the October 1994 
rating decision, September 1996 statement of the case (SOC), 
and January 2002 SSOC informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  The April 2004 letter explicitly asked the veteran 
to provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
regard, the Board notes that the claim currently on appeal 
was initiated in March 1994.  The Board also notes that the 
VCAA was enacted in November 2001, and therefore, did not 
apply to the veteran's previous claim for service connection 
or the claim to reopen the claim for service connection, 
which is currently on appeal.  

The Board notes the RO sent the veteran a letter in January 
2004 which informed him of the evidence needed to establish a 
claim for service connection for left eye macular dysplasia 
and degeneration.  Although the RO did not send the veteran a 
letter which informed him of the type of evidence needed in 
order to reopen a claim for service connection, the Board 
finds that the veteran has not been prejudiced by this 
omission for the following reasons.  The discussions in the 
October 1994 rating decision and September 1996 SOC 
specifically explained what the evidence must show in order 
to reopen a claim for service connection.  All the above 
notices must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 19 
Vet. App. at 125.  Moreover, the Board finds the veteran had 
"actual knowledge" of the type of evidence needed to 
substantiate his claim, as he submitted additional evidence 
in support of his claim.  See id. at 121.  

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file.  In this regard, the Board 
notes that the veteran indicated that he received treatment 
at a military hospital in Frankfurt, Germany, in 1988.  The 
RO attempted to obtain these records; however, no records for 
the veteran could be found.  See 38 C.F.R. § 3.159(c)(2) 
(2005).  In addition, neither the veteran nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  For these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  Accordingly, we find that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertinent 
to his claim under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

A.  New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).




In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

In a rating decision dated April 1993, the RO, in pertinent 
part, denied entitlement to service connection for macular 
dysplasia and degeneration of the left eye.  The record 
reflects the veteran was notified of this decision in May 
1993 and did not submit a notice of disagreement as to the 
prior determination.  The Board notes the veteran did submit 
a written statement in March 1994 requesting his claim for 
service connection for a bilateral eye problem be reopened; 
however, that statement is not deemed a notice of 
disagreement as to the April 1993 rating decision.  
Therefore, the April 1993 decision is final in the absence of 
clear and unmistakable error.  See 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2005).  

The evidence received into the record since the April 1993 
rating decision includes statements from the veteran 
regarding his claim and left eye disability, and a written 
summary of evaluation, dated February 1994, from the 
Ophthalmology Department of the Willard Hall Medical Center, 
which provides a nexus opinion linking the veteran's left eye 
disability and military service.  At the time of the last 
final decision, there was no medical opinion that provided a 
nexus between the veteran's left eye disability and military 
service.  Since the April 1993 decision, the veteran has 
provided a potential nexus opinion and, in determining 
whether new and material evidence has been submitted to 
reopen a claim for service connection, we presume the 
credibility of all evidence.  Therefore, the Board finds that 
such evidence is new, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim for 
entitlement to service connection for left eye macular 
dysplasia and degeneration may be reopened.  See 38 U.S.C.A. 
§ 5108.  

The Board will proceed to evaluate the merits of the claim. 
The veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection and has been afforded an opportunity to 
present argument and evidence in support of his claim.  
Moreover, the RO has considered the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Abandoned Claims

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  See 38 C.F.R. § 3.158(a) 
(2005); see also Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991) (holding that claimants are deemed to have knowledge 
of requirements of 38 C.F.R. § 3.158(a) and that 
"abandonment pursuant to 38 C.F.R. § 3.158(a) cannot be set 
aside or waived on grounds of alleged ignorance of regulatory 
requirements" (citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 384-85 (1947) (charging those dealing with 
Government with knowledge of Federal statutes and 
regulations))).  


The law also provides that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  See 38 C.F.R. § 
3.655(b) (2005).

In this case, the medical evidence of record is not adequate 
for rating purposes, as the only potential nexus opinion 
linking the veteran's left eye macular dysplasia and 
degeneration to his military service was made in February 
1994 and suffers from other defects that will be discussed 
below.  See 38 C.F.R. § 3.326(a).  A more recent and thorough 
medical examination is critical to the success of the 
veteran's claim.  As a result, there was ample reason for 
scheduling a VA examination and for requesting that the 
veteran respond to the RO's request for additional 
information and evidence.  It is clear from the evidence of 
the record that the veteran has been advised of what was 
required of him to adjudicate the claim, but he has failed to 
comply.  See, e.g., Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board does note that the veteran submitted a written 
statement, dated October 2001, wherein he stated he did not 
wish to have any further contact with VA.  However, that 
statement was not deemed a withdrawal of the veteran's claim, 
and the veteran was requested, on numerous occasions, to 
clarify whether he wanted to withdraw his appeal.  To date, 
no response has been received from the veteran.  In addition, 
the veteran failed to report for a scheduled VA examination 
and failed to provide evidence specifically requested by VA.  
No adequate reason for his failure to supply such evidence 
has been demonstrated.  Furthermore, the veteran failed to 
report for a scheduled Travel Board hearing in October 2001.  
The Board again notes that the last time VA was in contact 
with the veteran was in October 2001.  Therefore, the Board 
finds that the veteran has abandoned his claim within the 
meaning of 38 C.F.R. § 3.158 (2005).  


The Board does note that, since the veteran's October 2001 
statement, VA has been unable to contact the veteran despite 
numerous attempts to locate his current address.  The Board 
notes that all correspondence sent to addresses in Fort 
Bragg, North Carolina, and Fort Rucker, Alabama, have been 
returned marked undeliverable.  Although the Board believes 
that the veteran has in fact abandoned his claim, because 
there is arguably some doubt concerning the veteran's receipt 
of the communications from the RO, the Board will 
alternatively review his claim based upon the evidence of 
record.  

C.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  
The veteran's claimed left eye macular dysplasia with 
degeneration is not one of those diseases subject to 
presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

In applying the legal criteria above, the Board notes that 
the veteran's service medical records do not contain any 
indication that his left eye macular dysplasia and 
degeneration began in or was aggravated by service.  In 
particular, the Board notes that, at a medical examination in 
August 1992, one month prior to his being discharged from 
service, the veteran's eyes were normal on clinical 
examination and his visual acuity was 20/20 bilaterally.  
While the service medical records show the veteran was 
treated in service for bilateral conjunctivitis, a bacterial 
infection of the eye, the evidence of record does not contain 
a medical opinion linking the veteran's in-service bacterial 
infection to any currently diagnosed left eye disability.  

In support of his claim, the veteran submitted a written 
summary of evaluation, dated February 1994, from C.A.M., 
Capt., USAF, MC, and D.K.S., Maj., USAF, MC, who, after 
examining the veteran, rendered a diagnosis of asymmetric 
pigmentary maculopathy with evidence of widespread changes in 
the outer retinal segment of uncertain etiology and opined 
that the disease process became symptomatic during active 
duty with the Army.  While the findings of a physician are 
medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

While the February 1994 statement provides a potential nexus 
between the veteran's diagnosed left eye macular retina 
problem and his military service, the Board finds this 
opinion to be of questionable probative value for the 
following reasons.  There is no indication that the veteran's 
service medical records or previous medical records were 
reviewed prior to rendering the opinion.  In addition, the 
opinion appears to be based on a medical history provided by 
the veteran, because it concludes that the veteran's disease 
process became symptomatic while he was on active duty 
without indicating on what evidence the conclusion was based.  
Furthermore, the examiners did not provide a rationale as to 
how they were able to conclude that the veteran's eye 
disability was related to service despite indicating that the 
veteran's eye disability was of "uncertain etiology."  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(holding that the failure of a physician to provide a basis 
for his opinion goes to the weight or credibility of the 
evidence in the adjudication on the merits).

The Board does note that, at the December 1992 VA eye 
examination, conducted three months after the veteran was 
separated from service, the examiner rendered a diagnosis of 
macular dysplasia and degeneration in the left eye.  However, 
the Board finds it probative that the examiner noted the 
veteran had conjunctivitis in 1984 and did not state that the 
veteran's macular dysplasia and degeneration of the left eye 
was etiologically related to the previous infection.  

Service connection cannot be granted on any other basis 
because the record does not show chronicity of any in-service 
left eye disability, nor does it show continuity of eye 
problems from service to the present time.  Therefore, with 
no competent and probative medical evidence indicating the 
veteran's left eye macular dysplasia and degeneration is 
causally related to his active military service, the claim 
for service connection must be denied.  See Hickson, supra.  

In rendering this decision, the Board does not doubt the 
veteran sincerely believes his left eye problem was caused by 
service; however, there is no indication that he has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  


In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence of record is against the veteran's claim 
for service connection for left eye macular dysplasia and 
degeneration, and the benefit-of-the-doubt doctrine is not 
for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for left eye macular 
dysplasia and degeneration is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


